DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 and dependent claims 4-9 recite a configuration of the membrane where the first anchor portion is covered, the first side is uncovered, the second side is covered, and the second anchor portion is uncovered. The disclosure does not appear to have adequate support for this configuration of the membrane on the device. Appropriate correction and/or clarification is required.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 states that the membrane is coupled only to the first side of the flow restriction portion and only cover the first side of the flow restriction portion. This contradicts claim 1, which states that the first side of the flow restriction portion is uncovered by the membrane component and the membrane component covers the second side of the flow restriction portion. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10-12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan et al. (US Pub. No. 2013/0030521; hereinafter Nitzan).
	Nitzan discloses the following regarding claim 1: an implantable medical device for altering blood flow in a vessel of a patient, the implantable medical device comprising: a first anchor portion (112) and a second anchor portion (116) configured to contact a vessel wall of the vessel (Fig. 1A; paras. 0049-0050), and a flow restriction portion (please see annotated Figure A, below) having a first side (Figure A) adjacent to the first anchor portion and a second side (Figure A) adjacent to the second anchor portion and a reduced diameter (at element 104) relative to the first and second anchor portions (Fig. 1A); and a membrane component (120) coupled to at least a portion of the flow restriction portion (Fig. 1A; para. 0050) such that the first side of the flow restriction portion remains uncovered by the membrane component (Fig. 1A; para. 0050) and at least a portion of the second side of the flow restriction portion is covered by the membrane component (Fig. 1A; para. 0050) and is configured to increase flow resistance within the main vessel and increase the blood flow into one or more side branches off the vessel (paras. 0047-0050).
Please note that claim language defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the prior art has the same elements, structure, and shape as the device being claimed, and therefore, would be fully capable of being applied according to the intended use limitations recited in the claims.


    PNG
    media_image1.png
    456
    632
    media_image1.png
    Greyscale

Figure A.

Nitzan discloses the following regarding claim 3: the device of claim 1, wherein the flow restriction portion form an hourglass shape (Fig. 1A), and the flow restriction portion tapers inwardly to reduce a diameter of the one or more of the first anchor portion and the second anchor portion (Fig. 1A).
Nitzan discloses the following regarding claim 4: the device of claim 3, wherein the membrane component is coupled to one of the first anchor portion and the second anchor portion and another of the first anchor portion and the second anchor portion is uncovered (Fig. 1A; para. 0050).
Nitzan discloses the following regarding claim 10: the device of claim 1, wherein vessel is an aorta of the patient and the side branches are one or more of renal, celiac, hepatic, and mesenteric arteries, and the implantable medical device is configured to implant within an aorta and increase flow into one or more of the renal, celiac, the hepatic, and the mesenteric arteries (paras. 0013-0017).
Nitzan discloses the following regarding claim 11: the device of claim 10, wherein the membrane component is configured to increase blood pressure at an ostium of the at least one renal artery pressure across a kidney of the patient relative to venous outflow pressure causing more blood to flow through the kidney (paras. 0013-0017).
Nitzan discloses the following regarding claim 12: the device of claim 11, wherein the membrane component being configured to increase blood pressure at the ostium of the at least one renal artery facilitates increase of fluid filtration by the kidney to increase diuresis and lessen fluid retention of the patient (paras. 0013-0017, 0047-0050).  
Nitzan discloses the following regarding claim 16: an implantable medical device comprising: a support structure (110) and a membrane component (120) coupled to the support structure (Fig. 1A; paras. 0049-0050), the support structure and the membrane component defining, a first anchor portion (112) and a second anchor portion (116) configured to contact a vessel wall of the vessel (paras. 0049-0050), and a flow restriction portion (Figure A) having a first side (Figure A) adjacent to the first anchor portion and a second side (Figure A) adjacent to the second anchor portion and a reduced diameter (at element 104) relative to the first and second anchor portions (Fig. 1A), the membrane component covering less than all of the flow restriction portion (Fig. 1A; para. 0050).  
Nitzan discloses the following regarding claim 17: an implantable medical device comprising: a support structure (110) and a membrane component (120) coupled to the support structure (Fig. 1A; paras. 0049-0050), the membrane component and the support structure defining, a first anchor portion (112) and a second anchor portion (116) configured to 4Appln. No.: 17/262,913Attorney Docket No.: 450385.003172 191 6US02 contact a vessel wall of the vessel (paras. 0049-0050), and a flow restriction portion (Figure A) having a first side (Figure A) adjacent to the first anchor portion and a second side (Figure A) adjacent to the second anchor portion and a reduced diameter (at element 104) relative to the first and second anchor portions (Fig. 1A), the membrane component only partially covering the flow restriction portion (Fig. 1A; para. 0050).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan.
	Regarding claims 2 and 13-15, Nitzan discloses the limitations of the claimed invention, as described above. However, it is silent as to values of the increase of blood flow and the narrowing induction formed by the device. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal dimensions of the device needed to achieve the desired blood flow and narrowing rates. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the ranges of the blood flow and narrowing rates, would have been obvious at the time of applicant's invention in view of the teachings of Nitzan. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Regarding claims 5-9 and 19, Nitzan discloses the limitations of the claimed invention in the cited embodiment, as described above. However, this embodiment does not explicitly recite that the membrane component is coupled to the first anchor portion; the second anchor portion is uncovered; and/or the membrane component is coupled to only the second side of the flow restriction portion. However, Nitzan recites that alternate embodiments of its device are provided with a variety of membrane configurations, where different portions of the support structure are covered and uncovered (paras. 0072-0073), in order to provide the device with the desired mechanical characteristics needed to properly suit the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the membrane of Nitzan to have the configurations of claims 5-9 and 19, as would be needed to provide the device with the desired mechanical characteristics needed to properly suit the implantation site.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774